Dear Mr. Romero:
This acknowledges receipt of your letter to the Attorney General under date of May 24, 1944, in which you ask to be advised as to your authority, as Mayor of the Town of Vinton, to have the electrical distribution system of your town repaired. Your letter does not so state, but we assume that the wires, poles, etc. connected with this system and possibly the power plant are owned by the Town of Vinton.
The Town of Vinton was incorporated under the provisions of Act 136 of 1898, the general act, paragraph 14 of which reads as follows:
             "The powers hereby granted shall be exercised by the mayor and board of aldermen of the respective cities, towns, and villages, as hereinafter set forth."
The pertinent portions of the succeeding paragraph read as follows:
             "The mayor and board of aldermen of every city town and village. shall have the care, management, and control of the city, town or village and its property and finances, * * *."
We, therefore, conclude that all powers granted a town which is incorporated under this act are vested in the mayor and board of aldermen with respect to the care, management and control of its property and finances, and that any action on the part of the mayor in repairing municipally owned property could only be taken after authorization by the board of aldermen in session legally convened.
Trusting this answers your question, we beg to remain,
R. H. LEE.